 



Exhibit 10.1

CYBERKINETICS NEUROTECHNOLOGY SYSTEMS, INC.
THIRD AMENDED AND RESTATED 2002 EQUITY INCENTIVE PLAN
Initially adopted: effective as of August 12, 2002
Approved by stockholders: effective as of August 12, 2002
First amendment and restatement: as of June 20, 2003
Amendment approved by stockholders: as of June 20, 2003
Second amendment and restatement: as of April 30, 2004
Amendment approved by stockholders: as of April 30, 2004
Third amendment and restatement: as of March 30, 2005
Amendment approved by stockholders: as of June 23, 2005
Termination date: August 12, 2012
Section 1.     General.
      (a) Purpose of the Plan. Cyberkinetics Neurotechnology Systems, Inc. (the
“Company”), by means of the Plan, seeks to retain the services of eligible
recipients and to provide incentives for eligible recipients to exert efforts
for the success of the Company and its Affiliates.
      (b) Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.
      (c) Available Stock Awards. The purpose of the Plan is to provide a means
by which Participants may be given an opportunity to benefit from increases in
the value of the Common Stock through the granting of the following Stock
Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) stock bonuses, and (iv) rights to acquire restricted stock.
      (d) Definitions. Capitalized terms not defined elsewhere in this Agreement
are defined in Section 15 of the Plan.
Section 2.     Administration.
      (a) Administration by Board. The Board shall administer the Plan unless
and until the Board delegates administration to a Committee, as provided in
Section 2(c).
      (b) Powers of Board. The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:


        (i) to determine from time to time which of the persons eligible under
the Plan shall be granted Stock Awards; when and how each Stock Award shall be
granted; what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; the number of shares of Common Stock with respect to
which a Stock Award shall be granted to each such person; whether shares of
Common Stock acquired pursuant to a Stock Award shall be subject to forfeiture
or buy back; and the form of consideration that the Company may receive upon
exercise of an Option or a right to acquire restricted stock;           (ii) to
construe and interpret the Plan and Stock Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration,
including the correction of any defect, omission or inconsistency in the Plan or
in any Stock Award Agreement, in a manner and to the extent the Board shall deem
necessary or expedient to make the Plan fully effective;           (iii) to
amend the Plan or a Stock Award as provided in Section 11; and

1



--------------------------------------------------------------------------------



 





        (iv) generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan.

      (c) Delegation to Committee.


        (i) General. From time to time, the Board may delegate administration of
the Plan to a Committee or Committees of one or more members of the Board, and
the term “Committee” shall apply to any person or persons to whom such authority
has been delegated. If administration is delegated to a Committee, the Committee
shall have, in connection with the administration of the Plan, the powers
theretofore possessed by the Board, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan.           (ii) Committee Composition
when Common Stock is Publicly Traded. At such time as the Common Stock is
publicly traded, in the discretion of the Board, a Committee may consist solely
of two or more Outside Directors, in accordance with Section 162(m) of the Code,
and/or solely of two or more Non-Employee Directors, in accordance with
Rule 16b-3. Within the scope of such authority, the Board or the Committee may
(1) delegate to a committee of one or more members of the Board who are not
Outside Directors the authority to grant Stock Awards to eligible persons who
are either (a) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Stock Award,
or (b) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code, and/or (2) delegate to a committee of one or more
members of the Board who are not Non-Employee Directors the authority to grant
Stock Awards to eligible persons who are not then subject to Section 16 of the
Exchange Act.

      (d) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
Section 3.     Shares Subject to the Plan.
      (a) Share Reserve. Subject to the provisions of Section 10 relating to
adjustments upon changes in Common Stock, the Common Stock that may be issued
pursuant to Stock Awards shall not exceed, in the aggregate 3,500,000 shares of
Common Stock, par value $0.0001 per share.
      (b) Reversion of Shares to the Share Reserve. If any Stock Award shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, the shares of Common Stock not acquired under such Stock
Award shall revert to and again become available for issuance under the Plan.
      (c) Source of Shares. The shares of Common Stock subject to the Plan may
be unissued shares or reacquired shares, bought on the market or otherwise.
Section 4.     Options.
      Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if stock certificates are issued, such certificates will include a
legend that will indicate whether each such certificate was issued pursuant to
exercise of an Incentive Stock Option or Nonstatutory Stock Option; provided,
however, that notwithstanding the following, an Incentive Stock Option may
provide that it will remain exercisable as a Nonstatutory Stock Option after an
event or series of events that may otherwise disqualify such Option from being
an Incentive Stock Option. The provisions of separate Options need not be
identical, but each Option shall include (through

2



--------------------------------------------------------------------------------



 



incorporation of provisions hereof by reference in the Option Agreement for
shares of Common Stock or otherwise) the substance of each of the following
provisions:


        (a) Eligibility.



        (i) Incentive Stock Options. Incentive Stock Options may be granted only
to Employees.           (ii) Nonstatutory Stock Options. Nonstatutory Stock
Options may be granted to Employees, Directors and Consultants.



        (b) Term. No Incentive Stock Option shall be exercisable after the
expiration of ten years from the date it was granted; provided however that no
Incentive Stock Option granted to a Ten Percent Stockholder shall be exercisable
after the expiration of five years from the date it was granted.          
(c) Exercise Price.



        (i) Generally. Subject to clauses (ii) and (iii) below, the Board of
Directors may determine exercise price of Options granted pursuant to this Plan;
provided, however, that the exercise price of an Option shall be not less than
the par value of the Common Stock subject to the Option.          
(ii) Incentive Stock Option. The exercise price of each Incentive Stock Option
shall be not less than 100% of the Fair Market Value of the Common Stock subject
to the Option on the date the Option is granted; provided, however, that a Ten
Percent Stockholder shall not be granted an Incentive Stock Option unless the
exercise price of such Option is at least 110% of the Fair Market Value of the
Common Stock on the date of grant. Notwithstanding the foregoing, an Incentive
Stock Option may be granted with an exercise price lower than that set forth in
the preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.           (iii) Nonstatutory Stock Option. The
exercise price of each Nonstatutory Stock Option shall be determined by the
Board of Directors on the date the Option is granted; provided, however, that
subsequent to the Listing Date, the exercise price of each Nonstatutory Stock
Option granted pursuant to this Plan shall be at least 85% of the Fair Market
Value of the Common Stock subject to the Option on the date the Option is
granted.



        (d) Consideration. The purchase price of Common Stock acquired pursuant
to an Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised, or (ii) at
the discretion of the Board at the time of the grant of the Option (or
subsequently in the case of a Nonstatutory Stock Option) (1) by delivery to the
Company of other shares of Common Stock, (2) according to a deferred payment or
a similar arrangement with the Optionholder, or (3) in any other form of legal
consideration that may be acceptable to the Board. Unless otherwise specifically
provided in the Option, the purchase price of Common Stock acquired pursuant to
an Option that is paid by delivery to the Company of other Common Stock
acquired, directly or indirectly from the Company, shall be paid only by shares
of the Common Stock of the Company that have been held for more than six months
(or such longer or shorter period of time required to avoid a charge to earnings
for financial accounting purposes). At any time that the Company is incorporated
in the State of Delaware, payment of the Common Stock’s “par value,” as defined
in the Delaware General Corporation Law shall not be made by deferred payment.
In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the market rate of interest necessary, as
determined by the Board, to avoid a charge to earnings for financial accounting
purposes.

3



--------------------------------------------------------------------------------



 





        (e) Transferability.



        (i) Incentive Stock Option. An Incentive Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the Optionholder.
          (ii) Nonstatutory Stock Option. A Nonstatutory Stock Option shall be
non-transferable, unless otherwise expressly provided in the Option Agreement.
If a Nonstatutory Stock Option does not provide for transferability or otherwise
states that it is non-transferable, then the Nonstatutory Stock Option shall not
be transferable except by will or by the laws of descent and distribution and
shall be exercisable during the lifetime of the Optionholder only by the
Optionholder.



        (f) Vesting Generally. The total number of shares of Common Stock
subject to an Option may, but need not, vest and therefore become exercisable in
periodic installments that may, but need not, be equal. The Option may be
subject to such other terms and conditions on the time or times when it may be
exercised (which may be based on performance or other criteria) as the Board may
deem appropriate. The vesting provisions of individual Options may vary.    
      (g) Limitations on the Exercise of Incentive Stock Options.



        (i) Termination of Employee Status Generally. In the event an Incentive
Stock Option holder’s Employment terminates (other than upon the Optionholder’s
death or Disability), the Optionholder may exercise his or her Option (to the
extent that the Optionholder was entitled to exercise such Option as of the date
of termination) but only within such period of time ending on the earlier of
(1) the date three months following the effective date of termination of the
Optionholder’s Employment (or such shorter period specified in the Option
Agreement), or (2) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate.           (ii) Disability of Optionholder. In the event that an
Incentive Stock Option holder’s Employment terminates as a result of his or her
Disability, the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination), but only within such period of time ending on the earlier of
(1) the date that is twelve months following such effective date of termination
(or such shorter period specified in the Option Agreement) or (2) the expiration
of the term of the Option as set forth in the Option Agreement. If, after the
effective date of termination, the Optionholder does not exercise his or her
Option within the time specified herein, the Option shall terminate.          
(iii) Death of Optionholder. In the event (1) an Incentive Stockholder’s
Employment terminates as a result of the his or her death, or (2) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Employment during which he or she
may exercise such Option, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only within the period ending on the
earlier of (x) the date twelve months following the date of death (or such
shorter period specified in the Option Agreement), or (y) the expiration of such
Option. If, after death, the Option is not exercised within the time specified
herein, the Option shall terminate.           (iv) Incentive Stock Option
$100,000 Limitation. To the extent that the aggregate Fair Market Value
(determined at the time of grant) of Common Stock with respect to which
Incentive Stock Options are exercisable for the first time by any Optionholder
during any calendar year (under all plans of the Company and its Affiliates) are
in excess of $100,000, the Options or portions thereof that exceed such limit
(according to the order that they were granted) shall be treated as Nonstatutory
Stock Options.

4



--------------------------------------------------------------------------------



 





        (h) Extension of Termination Date. A Nonstatutory Stock Option Agreement
may provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option may terminate on the earlier of (i) the
expiration of the term of the Option set forth in Section 3(b), or (ii) the
expiration of a period of three months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.           (i) Early
Exercise. An Option Agreement may, but need not, include a provision whereby the
Optionholder may elect at any time before the Optionholder’s Continuous Service
terminates to exercise the Option as to any part or all of the shares of Common
Stock subject to the Option prior to the full vesting of the Option. Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate.           (j) Right of First Refusal. An Option may, but need
not, include a provision whereby the Company may elect, prior to the Listing
Date, to exercise a right of first refusal following receipt of notice from the
Optionholder of the intent to transfer all or any part of the shares of Common
Stock received upon the exercise of the Option. Except as expressly provided in
this Section 4(j), such right of first refusal shall otherwise comply with any
applicable provisions of the Bylaws of the Company.           (k) Deferred
Delivery. An Option may, but need not, include provisions relating to deferred
delivery of shares of Common Stock upon its exercise as may be determined by the
Board of Directors.           (l) Re-Load Options. Without in any way limiting
the authority of the Board to make or not to make grants of Options hereunder,
the Board shall have the authority (but not an obligation) to include as part of
any Option Agreement a provision entitling the Optionholder to a further Option
(a “Re-Load Option”) in the event the Optionholder exercises the Option
evidenced by the Option Agreement, in whole or in part, by surrendering other
shares of Common Stock in accordance with this Plan and the terms and conditions
of the Option Agreement. Unless otherwise specifically provided in the Option,
the Optionholder shall not surrender shares of Common Stock acquired, directly
or indirectly from the Company, unless such shares have been held for more than
six months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes).



        (i) Any such Re-Load Option shall (1) provide for a number of shares of
Common Stock equal to the number of shares of Common Stock surrendered as part
or all of the exercise price of such Option; (2) have an expiration date which
is the same as the expiration date of the Option the exercise of which gave rise
to such Re-Load Option; and (3) have an exercise price which is equal to 100% of
the Fair Market Value of the Common Stock subject to the Re-Load Option on the
date of exercise of the original Option (subject to the provisions of
Section 4(c)(2) in the event such Option is an Incentive Stock Option).
Notwithstanding the foregoing, a Re-Load Option shall be subject to the same
exercise price and term provisions heretofore described for Options under the
Plan.           (ii) Any such Re-Load Option may be an Incentive Stock Option or
a Nonstatutory Stock Option, as the Board may designate at the time of the grant
of the original Option; provided, however, that the designation of any Re-Load
Option as an Incentive Stock Option shall be subject to the $100,000 annual
limitation on the ability to exercise Incentive Stock Options described in
Section 422(d) of the Code. There shall be no Re-Load Options on a Re-Load
Option. Any such Re-Load Option shall be subject to the availability of
sufficient shares of Common Stock under Section 3(a) and the “Section 162(m)
Limitation” on the grants of Options under Section 4(g)(iv) and shall be subject
to such other terms and conditions as the

5



--------------------------------------------------------------------------------



 



  Board may determine which are not inconsistent with the express provisions of
the Plan regarding the terms of Options.

Section 5.     Stock Bonus Awards and Rights to Acquire Restricted Stock.
      (a) Stock Bonus Awards. Each stock bonus agreement shall be in such form
and shall contain such terms and conditions as the Board shall deem appropriate.
Subject to the terms of this Section 5(a), the terms and conditions of stock
bonus agreements may change from time to time, and the terms and conditions of
separate stock bonus agreements need not be identical.


        (i) Consideration. A stock bonus may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.
          (ii) Vesting. Shares of Common Stock awarded under the stock bonus
agreement may, but need not, be subject to a share repurchase option in favor of
the Company in accordance with a vesting schedule to be determined by the Board.
          (iii) Termination of Participant’s Continuous Service. A stock bonus
may provide that in the event a Participant’s Continuous Service terminates, the
Company may reacquire any or all of the shares of Common Stock held by a
Participant which have not vested as of the date of termination under the terms
of the stock bonus agreement.           (iv) Transferability. Rights to acquire
shares of Common Stock under a stock bonus agreement shall be transferable by
the Participant only upon such terms and conditions as are set forth in the
stock bonus agreement, and as the Board shall determine in its discretion, so
long as Common Stock awarded under the stock bonus agreement remains subject to
the terms of the stock bonus agreement and the Investor Rights Agreement.

      (b) Restricted Stock Awards. Each restricted stock purchase agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. Subject to the terms of this Section 5(b) the terms and
conditions of the restricted stock purchase agreements may change from time to
time, and the terms and conditions of separate restricted stock purchase
agreements need not be identical.


        (i) Purchase Price. The purchase price of restricted stock awards may be
determined by the Board of Directors, but shall not be less than 85% of the Fair
Market Value of the Common Stock on the date issued.          
(ii) Consideration. The purchase price of Common Stock acquired pursuant to the
restricted stock purchase agreement may be paid either: (a) in cash at the time
of purchase; (b) at the discretion of the Board, according to a deferred payment
or other similar arrangement with the Participant; or (c) in any other form of
legal consideration that may be acceptable to the Board in its discretion;
provided, however, that payment of the Common Stock’s “par value,” as defined in
the Delaware General Corporation Law shall not be made by deferred payment.    
      (iii) Vesting. Shares of Common Stock acquired under the restricted stock
purchase agreement may, but need not, be subject to a share repurchase option in
favor of the Company in accordance with a vesting schedule to be determined by
the Board.           (iv) Termination of Participant’s Continuous Service. In
the event a Participant’s Continuous Service terminates, the Company may
repurchase or otherwise reacquire any or all of the shares of Common Stock held
by the Participant which have not vested as of the date of termination under the
terms of the restricted stock purchase agreement.           (v) Transferability.
Rights to acquire shares of Common Stock under the restricted stock purchase
agreement shall be transferable by the Participant only upon such terms and
conditions as are set forth in the restricted stock purchase agreement, as the
Board shall determine in its discretion,

6



--------------------------------------------------------------------------------



 



  so long as Common Stock awarded under the restricted stock purchase agreement
remains subject to the terms of the restricted stock purchase agreement and the
Investor Rights Agreement.

Section 6.     Certain Restrictions Applicable Generally.
      (a) Section 162(m) Limitation. Subject to the provisions of Section 10
relating to adjustments upon changes in the shares of Common Stock, no Employee
shall be eligible to be granted Awards covering more than $1 million in shares
of Common Stock during any calendar year. This Section 6(a) shall not apply
prior to the Listing Date and, following the Listing Date, this Section 6(a)
shall not apply until (i) the earliest of: (1) the first material modification
of the Plan (including any increase in the number of shares of Common Stock
reserved for issuance under the Plan in accordance with Section 3); (2) the
issuance of all of the shares of Common Stock reserved for issuance under the
Plan; (3) the expiration of the Plan; or (4) the first meeting of stockholders
at which Directors are to be elected that occurs after the close of the third
calendar year following the calendar year in which occurred the first
registration of an equity security under Section 12 of the Exchange Act; or (ii)
such other date required by Section 162(m) of the Code and the rules and
regulations promulgated thereunder.
      (b) Consultants.


        (i) Prior to the Listing Date, a Consultant shall not be eligible for
the grant of a Stock Award if, at the time of grant, either the offer or the
sale of the Company’s securities to such Consultant is not exempt under Rule 701
of the Securities Act (“Rule 701”) because of the nature of the services that
the Consultant is providing to the Company or because the Consultant is not a
natural person, or as otherwise provided by Rule 701, unless the Company
determines that such grant need not comply with the requirements of Rule 701 and
will satisfy another exemption under the Securities Act as well as comply with
the securities laws of all other relevant jurisdictions.           (ii) From and
after the Listing Date, a Consultant shall not be eligible for the grant of a
Stock Award if, at the time of grant, a Form S-8 Registration Statement under
the Securities Act (“Form S-8”) is not available to register either the offer or
the sale of the Company’s securities to such Consultant because of the nature of
the services that the Consultant is providing to the Company or because the
Consultant is not a natural person, or as otherwise provided by the rules
governing the use of Form S-8, unless the Company determines both (i) that such
grant (A) shall be registered in another manner under the Securities Act
(e.g., on a Form S-3 Registration Statement) or (B) does not require
registration under the Securities Act in order to comply with the requirements
of the Securities Act, if applicable, and (ii) that such grant complies with the
securities laws of all other relevant jurisdictions.

      (c) Lock-Up; Stockholders’ Agreement. By receipt and acceptance of a Stock
Award, each Participant agrees, if requested in writing by an underwriter of
Common Stock or other securities of the Company, not to sell, assign, donate,
pledge, encumber, hypothecate, grant an option to, or otherwise transfer or
dispose of, whether in privately negotiated or open market transactions, any
Common Stock or other securities of the Company held by him, her or it during
the 180-day period following the effective date of a registration statement
filed pursuant to the Company’s initial public offering. The provisions of this
Section 6(c) are intended to be automatic in effect, and no further
acknowledgement or evidence of agreement shall be required for the Company or
its transfer agent to enforce the provisions of this Section 6(c), or for the
Company or its transfer agent to enter into a “stop transfer” or similar order
with respect to securities of the Company held by Participants. As a condition
to receipt of any Stock Award (or Common Stock underlying any option), you may
be required to execute a counterpart or otherwise agree to be bound by the
Company’s Stockholders’ Rights Agreement, as is in effect from time to time.
Section 7.     Covenants of the Company.
      (a) Availability of Shares. During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.

7



--------------------------------------------------------------------------------



 



      (b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.
Section 8.     Use of Proceeds from Stock.
      Proceeds from the sale of Common Stock pursuant to Stock Awards shall
constitute general funds of the Company.
Section 9.     Miscellaneous.
      (a) Acceleration of Exercisability and Vesting; Forfeiture. The Board
shall have the power to accelerate the time at which a Stock Award may first be
exercised or the time during which a Stock Award or any part thereof will vest
in accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest. The Board shall have the authority to provide in any Stock Award that
such Stock Award will be forfeited under certain limited conditions, such as the
breach of any of the Company’s policies or a termination for “Cause” (as defined
in Section 15).
      (b) Stockholder Rights. No Participant shall be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Common Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.
      (c) No Employment or other Service Rights. Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
      (d) Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.

8



--------------------------------------------------------------------------------



 



      (e) Withholding Obligations. To the extent provided by the terms of a
Stock Award Agreement, the Participant may satisfy any federal, state or local
tax withholding obligation relating to the exercise or acquisition of Common
Stock under a Stock Award by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Participant by the
Company) or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable to the Participant as a result of the
exercise or acquisition of Common Stock under the Stock Award, provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law; or (iii) delivering to the
Company owned and unencumbered shares of Common Stock.
Section 10.     Adjustments upon Changes in Stock.
      (a) Capitalization Adjustments. If any change is made in the Common Stock
subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject to the Plan
pursuant to Section 3(a) and the outstanding Stock Awards will be appropriately
adjusted in the class(es) and number of securities and price per share of Common
Stock subject to such outstanding Stock Awards. The Board shall make such
adjustments, and its determination shall be final, binding and conclusive. (The
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.)
      (b) Dissolution or Liquidation. In the event of a dissolution or
liquidation of the Company, then all outstanding Stock Awards shall terminate
immediately prior to such event.
      (c) Asset Sale, Merger, Consolidation, or Series of Transactions. Unless a
Stock Award Agreement provides otherwise, in the event of (i) a sale, lease or
other disposition of all or substantially all of the assets of the Company, (ii)
a consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization, in which the
stockholders of the Company immediately prior to such consolidation, merger or
reorganization, own less than 50% of the Company’s outstanding voting power of
the surviving entity (or its parent) following the consolidation, merger or
reorganization or (iii) any transaction (or series of related transactions
involving a person or entity, or a group of affiliated persons or entities) in
which in excess of 50% of the Company’s outstanding voting power is transferred
(individually, a “Corporate Transaction”), then any surviving corporation or
acquiring corporation shall assume any Stock Awards outstanding under the Plan
or shall substitute similar stock awards (including an award to acquire the same
consideration paid to the stockholders in the Corporate Transaction) for those
outstanding under the Plan. In the event any surviving corporation or acquiring
corporation refuses to assume such Stock Awards or to substitute similar stock
awards for those outstanding under the Plan, then with respect to Stock Awards
held by Participants whose Continuous Service has not terminated, the vesting of
such Stock Awards (and, if applicable, the time during which such Stock Awards
may be exercised) may, in the discretion of the Board, be accelerated in full,
and the Stock Awards shall terminate if not exercised (if applicable) at or
prior to the Corporate Transaction. With respect to any other Stock Awards
outstanding under the Plan, such Stock Awards shall terminate if not exercised
(if applicable) prior to the Corporate Transaction.


Section 11. Amendment of the Plan and Stock Awards.

      (a) Amendment of Plan. The Board at any time, and from time to time, may
amend the Plan. However, except as provided in Section 10 relating to
adjustments upon changes in Common Stock, no amendment shall be effective unless
approved by the stockholders of the Company to the extent stockholder approval
is necessary to satisfy the requirements of Section 422 of the Code, Rule 16b-3
or any Nasdaq or securities exchange listing requirements.

9



--------------------------------------------------------------------------------



 



      (b) Stockholder Approval. The Board may, in its sole discretion, submit
any other amendment to the Plan for stockholder approval, including, but not
limited to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.
      (c) Contemplated Amendments. It is expressly contemplated that the Board
may amend the Plan in any respect the Board deems necessary or advisable to
provide eligible Employees with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations promulgated thereunder
relating to Incentive Stock Options and/or to bring the Plan and/or Incentive
Stock Options granted under it into compliance therewith.
      (d) No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.
      (e) Amendment of Stock Awards. The Board at any time, and from time to
time, may amend the terms of any one or more Stock Awards; provided, however,
that the rights under any Stock Award shall not be impaired by any such
amendment unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents in writing.


Section 12. Termination or Suspension of the Plan.

      (a) Plan Term. The Board may suspend or terminate the Plan at any time.
Unless sooner terminated, the Plan shall terminate on the day before the tenth
anniversary of the date the Plan is adopted by the Board or approved by the
stockholders of the Company, whichever is earlier. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
      (b) No Impairment of Rights. Suspension or termination of the Plan shall
not impair rights and obligations under any Stock Award granted while the Plan
is in effect except with the written consent of the Participant.


Section 13. Effective Date of Plan.

      The Plan shall become effective as determined by the Board, but no Stock
Award shall be exercised (or, in the case of a stock bonus, shall be granted)
unless and until the Plan has been approved by the stockholders of the Company,
which approval shall be within twelve months before or after the date the Plan
is adopted by the Board.


Section 14. Choice of Law.

      The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.


Section 15. Definitions.

      (a) “Affiliate” means any parent corporation or subsidiary corporation of
the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
      (b) “Board” means the Board of Directors of the Company.
      (c) “Cause” includes (and is not limited to) dishonesty with respect to
the Company and its Affiliates, insubordination, substantial malfeasance or
nonfeasance of duty, unauthorized disclosure of confidential information,
conduct substantially prejudicial to the business of the Company or any
Affiliate and termination by the Participant in violation of an agreement by the
Participant to remain in the employ of the Company or of an Affiliate. The
determination of the Committee as to the existence of cause will be conclusive
on the Participant and the Company. “Cause” is not limited to events that have
occurred prior to a Participant’s termination of service to the Company, nor is
it necessary that the Committee’s

10



--------------------------------------------------------------------------------



 



finding of “cause” occur prior to termination. If the Committee determines,
subsequent to the termination of a Participant’s service but prior to the
exercise of a Stock Award, that either prior or subsequent to the Participant’s
termination the Participant engaged in conduct which would constitute “Cause,”
then the right any Stock Award will be forfeited. Any definition in an agreement
between a Participant and the Company or an Affiliate which contains a
conflicting definition of “Cause” for termination and which is in effect at the
time of such termination will supersede the definition in this Plan with respect
to that Participant.
      (d) “Code” means the Internal Revenue Code of 1986, as amended.
      (e) “Committee” means a committee of one or more members of the Board
appointed by the Board in accordance with subsection 2(c).
      (f) “Common Stock” means the Common Stock, par value $0.0001, of the
Company.
      (g) “Company” means Cyberkinetics Neurotechnology, Inc., a Delaware
corporation.
      (h) “Consultant” means any person, including an advisor, engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services. However, the term “Consultant” shall not include
either Directors who are not compensated by the Company for their services as
Directors or Directors who are merely paid a director’s fee by the Company for
their services as Directors.
      (i) “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service. The Board or Committee, in
that party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.
      (j) “Covered Employee” means the Company’s chief executive officer and the
four other highest compensated officers of the Company for whom total
compensation is required to be reported to stockholder under the Exchange Act,
as determined for purposes of Section 162(m) of the Code.
      (k) “Director” means a member of the Board of Directors of the Company.
      (l) “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.
      (m) “Employee” or “Employment” means any person employed by the Company or
an Affiliate as determined in accordance with Section 3401(c) of the Code.
      (n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
      (o) “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:


        (i) If the Common Stock is listed on any established stock exchange or
traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.           (ii) In the absence of such markets for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Board, with particular reference to sales of shares of Common Stock

11



--------------------------------------------------------------------------------



 



  and, if no such sales provide meaningful guidance, with reference to sales of
any classes or series of preferred stock of the Company; provided that proper
discounts may be taken by the Board to reflect the fair market value of the
Common Stock in light of liquidation and redemption rights enjoyed by such
preferred stock.

      (p) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
      (q) “Listing Date” means the first date upon which any security of the
Company is listed (or approved for listing) upon notice of issuance on any
securities exchange or designated (or approved for designation) upon notice of
issuance as a national market security on an interdealer quotation system.
      (r) “Non-Employee Director” means a Director who either (i) is not a
current Employee or Officer of the Company or its parent or a subsidiary, does
not receive compensation (directly or indirectly) from the Company or its
Affiliates for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
      (s) “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.
      (t) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
      (u) “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option granted pursuant to the Plan.
      (v) “Option Agreement” means a written agreement between the Company and
an Optionholder evidencing the terms and conditions of an individual Option
grant. Each Option Agreement shall be subject to the terms and conditions of the
Plan.
      (w) “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
      (x) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.
      (y) “Participant” means a person to whom a Stock Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
      (z) “Plan” means this Second Amended and Restated 2002 Equity Incentive
Plan.
      (aa) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.
      (bb) “Securities Act” means the Securities Act of 1933, as amended.
      (cc) “Stock Award” means any right granted under the Plan, including an
Option, a stock bonus and a right to acquire restricted stock.

12



--------------------------------------------------------------------------------



 



      (dd) “Stock Award Agreement” means a written agreement between the Company
and a holder of a Stock Award, subject to the terms and conditions of this Plan,
evidencing the terms and conditions of an individual Stock Award grant.
      (ee) “Ten Percent Stockholder” means a person who owns (or is deemed to
own pursuant to Section 424(d) of the Code) stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or of any
of its Affiliates.
* * *

13



--------------------------------------------------------------------------------



 



      I, Nicholas Hatsopoulos, Secretary of Cyberkinetics Neurotechnology
Systems, Inc., having in my custody and possession the corporate records of said
corporation, do hereby certify that the foregoing is a true and correct copy of
the Cyberkinetics Neurotechnology Systems, Inc. Amended and Restated 2002 Equity
Incentive Plan as in effect as of March 30, 2005.
Witness my hand this March 30, 2005.
As Aforesaid


  /s/ Nicholas Hatsopoulos, Secretary  
 
  Nicholas Hatsopoulos, Secretary

14